Citation Nr: 1626233	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left leg disability, to include as due to exposure to herbicides.

2. Entitlement to service connection for right leg disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for enlarged heart, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a bilateral eye condition, to include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for kidney disease, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.  The Veteran had service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2009 rating decision denied service connection for hypertension, kidney disease, bilateral eye disability and skin disability.  The May 2010 rating decision denied service connection for a right leg disability and a left leg disability. The November 2010 rating decision denied service connection for enlarged heart, following a Nehmer v. United States Department of Veteran Affairs review.

In his March 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) and a hearing was scheduled to occur in April 2016.  In April 2016, the Veteran withdrew his hearing request and the record does not reflect that he has made a further request to reschedule the canceled hearing.  The Veteran requested that the record remain open for 60 days from the date of the hearing for the submission of additional evidence.  As of June 2016, 60 days have passed and the claim is ready for appellate review

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Review of the claims file indicates that the Veteran may have outstanding Social Security Administration records.  In this regard, the August 2008 VA treatment records note that the Veteran reported that he was not qualified for social security benefits; however, he was qualified to collect under his wife's benefits.  VA must attempt to obtain SSA records as it does not appear that VA has requested such records and these records may contain information relevant to the Veteran's claims.

The Veteran has not been afforded examinations with respect to his claims for service connection for bilateral eye disability, kidney disease or skin disability.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Regarding the eyes, the record establishes diagnoses of progressive blurred vision and a history of bleeding in the right eye.  The service treatment records (STRs) indicate that the Veteran received eye treatment during service.  Additionally, on his April 1970 report of medical history, the Veteran checked "yes" to indicate that he has had eye trouble.  An examination is necessary to determine the etiology of the Veteran's current eye disability.

With respect to the kidneys, the medical treatment records note abnormal kidney function and a diagnosis of proteinuria.  Additionally, the Veteran is diagnosed with hypertension with complications affecting the kidneys.  An examination is necessary to obtain an opinion regarding the etiology of the Veteran's kidney disability.

Regarding the Veteran's skin, the record establishes a diagnosis of xerosis/dry skin, to include on his bilateral legs.  Additionally, dark pigmentations on his lower legs are noted.  

The threshold for obtaining an examination is low and there is at least some indication that the Veteran's bilateral eye disability and kidney disability "may be associated" with the service.  The Board is not competent to render its own medical judgment regarding any association between the in-service symptoms and the current disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board may not make independent medical assessments).  The Board finds that this is sufficient to trigger VA's duty to provide an examination and obtain an opinion regarding the etiology of the Veteran's bilateral eye disability and kidney disability.

Although the Veteran was afforded VA examinations for the remaining claims for service connection for hypertension, heart disability and bilateral leg disability, additional examinations are required because the opinions were inadequate.

Regarding the VA heart examination, although the examiner diagnosed the Veteran with aortic valve sclerosis, he did not provide an opinion because he determined that "no medical opinion is required since [the V]eteran does not have service-connected hypertension or ischemic heart disease.  An opinion regarding the etiology of the Veteran's heart disability is necessary for the Board to adjudicate this claim.

The opinion regarding the Veteran's hypertension is inadequate because the examiner determined that the Veteran's hypertension is not related to service because it did not exist in service.  This rationale is not adequate because although hypertension did not exist in service, it is possible for it to be causally related if the evidence indicates such.  Upon remand, the examiner should address the record provide an adequate rationale for any opinion provided.

The VA bilateral leg disability examination is inadequate because the examiner did not provide an opinion regarding the etiology of the bilateral leg pain.  The examiner noted the complaint of leg cramps on the Veteran's April 1970 separation examination; however, the examination indicated that he was unable to resolve the issue without resort to mere speculation without providing any supporting rationale for that assertion.  The Court held in Jones v. Shinseki that a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation.  Jones, 23 Vet. App. 382, 390-92 (2010).  Accordingly, a remand to secure a supplemental medical opinion in this matter is necessary. 

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Only upon completion of directives #1 and #2, schedule the Veteran for VA examination(s) to be conducted by qualified clinicians to address the etiologies of any diagnosed kidney disability, heart disability, hypertension, bilateral eye disability, skin disability and bilateral leg disability.  The record, including a copy of this remand, must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  The examiner(s) should address the following: 

a) Please provide the etiology and nature of the Veteran's hypertension.  Is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include presumed exposure to Agent Orange?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

b) Please provide the Veteran's kidney disabilities that he currently has or has previously had during the pendency of this claim. 

i. For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include presumed exposure to Agent Orange?

ii. For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability is caused or permanently aggravated by hypertension?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

c) Please provide the Veteran's heart disabilities that he currently has or has previously had during the pendency of this claim.

For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include presumed exposure to Agent Orange?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

d) Please provide the Veteran's bilateral eye disabilities that he currently has or has previously had during the pendency of this claim.

For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include presumed exposure to Agent Orange?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

e) Please provide the Veteran's skin disability that he currently has or has previously had during the pendency of this claim.

For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include presumed exposure to Agent Orange?


The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

f) Please provide the Veteran's bilateral leg disability that he currently has or has previously had during the pendency of this claim.

For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

4.  Review the claims file to ensure that all of the foregoing requested development is completed and conduct any other appropriate development deemed necessary.  Then, readjudicate the claim.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

